 Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 1 of 11




  PMOS EXHIBIT 8
 PAYMENT ADVICE PROVIDED WITH
PLAINTIFF’S DISTRIBUTIONS TO DATE
         Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 2 of 11




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 112 of 188
         Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 3 of 11




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 113 of 188
         Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 4 of 11




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 114 of 188
         Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 5 of 11




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 115 of 188
         Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 6 of 11




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 116 of 188
         Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 7 of 11




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 117 of 188
         Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 8 of 11




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 118 of 188
         Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 9 of 11




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 119 of 188
Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 10 of 11
Case 1:17-cv-12472-DLC Document 57-8 Filed 03/08/19 Page 11 of 11
